DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments with respect to the Norazah-Kostiainen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharma (US 2013/0277425 A1) and Darr (US 2017/0076065 A1). Applicant’s arguments with respect to the Darr reference have been considered. The provisional application of Darr has been relied upon with respect to citations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 23-28, 30-32, 34-36, and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2013/0277425 A1) in view of Darr (US 2017/0076065 A1) and its provisional application No. 62/216,884.

Regarding claim 23, Sharma discloses: At least one non-transitory machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: 
receive, from a gateway device, data related to a custody transfer report of an attestation device and an instance of attestation data, wherein the instance of attestation data includes a received value and is generated; 
Refer to at least [0048]-[0049], [0061], [0069], [0078], and [0082] of Sharma with respect to interrogation devices at supply chain destinations being used to capture identification and location / supply chain information via reading item tags. 
determine an expected value for the instance of attestation data based on, at least in part, [secret data]; 
Refer to at least [0050], [0061], and [0066] of Sharma with respect to storing identification and expected supply chain information in a database for comparison.
compare the expected value and the received value; and 
determine that [data] generated from the […] attestation device has integrity based on a determination that the expected value matches the received value; or 
determine that [data] generated from […] the attestation device does not have integrity based on a determination that the expected value does not match the received value.
Refer to at least the abstract, FIG. 9, [0049]-[0050], [0066], and [0069]-[0071] of Sharma with respect to checking the authenticity of an item based on its scanned tag information 
Sharma does not specify: the attestation data being generated by the attestation device including a sensor, from secret data corresponding to a use session of the attestation device; the expected value being based on secret data corresponding to the use session of the attestation device; the data being log data generated from the sensor. However, Sharma in view of Darr discloses: the attestation data being generated by the attestation device including a sensor, from secret data corresponding to a use session of the attestation device; the expected value being based on secret data corresponding to the use session of the attestation device; the data being log data generated from the sensor.
Refer to at least [0040], [0043], [0044]-[0045], and [0047]-[0058] of the provisional application of Darr with respect to items such as prescription medication being fitted with a tag associated with, e.g., a sensor determining storage conditions during transit or relocation. The tag is further associated with additional information such as a unique ID, location, dating, and so forth. The information associated with the tag and the sensor is verified together to ensure integrity. 
The teachings of both Sharma and Darr concern verifying authenticity within a supply chain, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Sharma to further include additional authenticity information such as sensor data and transport data associated with the tag for at least the reasons discussed in [0047] of the Darr provisional application (i.e., increased scrutiny for sensitive items such as medication for consumer safety).

The storage medium of Claim 23, wherein the secret data includes a configuration of the attestation device.
Refer to at least [0052] of Sharma with respect to physically unclonable functions as authentication pattern signatures. 

Regarding claim 25, it is rejected for substantially the same reasons as claims 23-24 above (i.e., the tag having its PUF scanned and verified).

Regarding claim 26, Sharma-Darr discloses: The storage medium of Claim 25, wherein the secret data stored on the attestation device is stored in volatile memory.
Refer to at least [0107] of Sharma with respect to volatile memory embodiments.
Refer to at least [0043], [0047], and [0053] of the Darr provisional application with respect to a thermal sensor associated with the tag. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to additionally include thermal sensor data stored in volatile memory because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the type of memory used being flexible as per the cited portion of Sharma; [0073] and [0080] of the Darr provisional application).

Regarding claim 27, Sharma-Darr discloses: The storage medium of Claim 23, wherein the instructions, when executed, further cause the machine to: provision the secret data on the attestation device.
Refer to at least [0059] of Sharma with respect to tags being created with verifiable information included thereon. 

The storage medium of Claim 23, wherein the gateway device communicates with the attestation device over a short range wireless connection.
Refer to at least [0047] of Sharma with respect to the tag and interrogation device using RFID. 

Regarding independent claim 30, it is substantially similar to independent claim 23 above, but further includes additional integrity verification with a second gateway device and second instance of attestation data. At least the abstract, [0078], [0084], and [0090] of Sharma disclose keeping track of each tagged article of commerce as it is moved through the supply chain and is scanned and verified for authenticity at individual points along the supply chain. Accordingly, the Sharma-Darr combination likewise discloses the additional elements of claim 30. Therefore, claim 30 is rejected for substantially the same reasons as claim 23 above (i.e., the citations and obvious rationale) and further in view of the abstract, [0078], [0084], and [0090] of Sharma.

Regarding claim 31, Sharma-Darr discloses: The storage medium of Claim 30, wherein the first gateway device and the second gateway device are controlled by a same entity.
Refer to at least FIG. 1, FIG. 4, and FIG. 6 of Sharma with respect to the various entities along the supply chain which may include verification for authenticity. 

Regarding claim 32, it is rejected for substantially the same reasons as claim 31 above (i.e., the citations).

Regarding claim 34, Sharma-Darr discloses: The storage medium of Claim 30, wherein the first received value is generated using a first value of a random number generator based on a particular seed and the second received value is generated using a second value of the random number generator based on the particular seed.
Refer to at least [0047], [0049], and [0052] of Sharma with respect to tag information being generated based on a random value.

Regarding independent claim 35, it is substantially similar to independent claim 23 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale). 

Regarding claims 36 and 38-39, they are substantially similar to claims 25-26 above, and are therefore likewise rejected (i.e., the citations / obviousness rationale).

Regarding claim 40, it is substantially similar to elements of independent claim 30 above, and is therefore likewise rejected (i.e., the citations concerning additional verification at different points along the supply chain).

Regarding claims 41-42, they are substantially similar to claims 31-32 above, and are therefore likewise rejected (i.e., the citations).

Claims 29, 33, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma-Darr as applied to claims 23-28, 30-32, 34-36, and 38-42 above, and further in view of Hagiwara (US 2016/0026810 A1).

Regarding claim 29, Sharma-Darr does not disclose: wherein the secret data is configured to be erased on a restart of the attestation device. However, Sharma-Darr in view of Hagiwara wherein the secret data is configured to be erased on a restart of the attestation device.
Refer to at least [0049] of Hagiwara with respect to TPM PCRs in volatile memory, which is reset upon restart / power loss. 
The teachings of both Sharma-Darr comprise volatile memory storage and are considered to be combinable with the cited portions of Hagiwara concerning TPM PCRs in volatile memory. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings Sharma-Darr to include storing authenticity information in volatile memory because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the memory used).

Regarding claims 33 and 37, they are substantially similar to claim 29 above, and are therefore likewise rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432